DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application no. 16/708056 has filed on 09 December, 2019. Claims 1-31 are now pending in this application. There are 5 independent claims and 26 dependent claims, all of which are presented for examination by the examiner.

                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 and 12/09/2019 have been considered by the examiner.

                                                        Drawings
The applicant’s drawings submitted on 12/09/2019 is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jean F. Dubois et al. (U.S. Patent Pub. Application Number US 2016/0179849 A1, hereinafter “Dubois”) in view of Jasmeet Chhabra et al. (U.S. Patented Application Number US 2020/0007455 A1, hereinafter “Chhabra”). 

With respect to claim 1 Dubois teaches a method for secondary tagging of data, comprising the steps of:
a. receiving a data stream at a controller, wherein the data stream comprises a plurality of data elements being directed into a data heap (See [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to ‘obtain data items (i.e. receiving a data stream)’, convert the obtained data items into a common data format data item to the common data format and store the converted data item in common data format storage 350 (i.e. the data aggregation system teaches the controller, ‘the common data format storage’ corresponding to ‘the data heap’ and ‘data items’  corresponding to ‘the data elements’, source data items being aggregated reads on data stream and being stored to storage corresponding to data heap);
performing data tagging to tag a particular piece of data with classification tags and/or entity-relationship tags by the classification tagging application), 
f. after applying the first data heap tagging application and second data heap tagging application to the data stream, storing each element in the data stream in a data heap (see Para [0018] and [0042], a data processing module 330 may perform RDF tagging on data items, and an RDF tagging module may be accessible via an application programming interface may access an RDF tagging module to add, remove, and/or modify an RDF tag to be applied to data items of a particular type, wherein the RDF tagging module may pull existing data items from common data format storage 350 and may perform re-tagging on the existing data items based on the re-configuration. (i.e. RDF tagging module may add, remove, and/or modify an RDF tag to be applied to data items such as adding a tag and adding new tag to a data item corresponding to multiple tags of a data item)).  
However, Dubois does not explicitly teach “wherein the first data heap tagging application searches for a match to a first target element; c. if a match with the first target element is found, tagging such element with a first tag; d. applying a second data heap tagging application to each data element, wherein the second data heap tagging application searches for a match to a second target element, wherein the first target element and second target element are not the same; e. if a match with the second target element is found, tagging such element with a second tag;”.

a principal with a certain tag (i.e. first target element)’ may only query other principals with the same tag); 
c. if a match with the first target element is found, tagging such element with a first tag (see Para [0039], an authorized user may add, modify, or remove tags from a particular resource. Grouping an item into a first tag category of the matched tag categories performed to a first tag categories or groups).
d. applying a second data heap tagging application to each data element, wherein the second data heap tagging application searches for a match to a second target element, wherein the first target element and second target element are not the same (see Para [0052], the service may identify ‘the tag(s) of the principal and the tag(s) of the resource (i.e. two different elements) to determine if any of the tag(s) match);
e. if a match with the second target element is found, tagging such element with a second tag (see Para [0083], the service may add or associate one or more tags of the creator with the resource, which may effectively "paint" the resource with one or more tags of the user, and by adding these tags, the resources may be attributed or linked to the user.  At the same time, in some instances, the user may be given access to the resources due to the matching of tags (or at least some of the tags) between the user and the resource.  The tags and tag values may be given to the resource in this operation)


Claims 9 and 21 are substantially similar to claim 1, and therefore likewise rejected.
As per claims 11 and 19, in addition to rejection to claim 1, Dubois further discloses “One or more non-transitory computer readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer- executable instructions cause the at least one processor to: (see Para [0032], memory 230 may include any type of dynamic storage device that may store information and/or instructions, for execution by processor 220, and/or any type of non-volatile storage device that may store information for use by processor).
Regarding claim 2 Dubois teaches steps (b) to (e) are performed before any element in the data stream is formatted (see Fig. 3A and [0042], a particular data processing module 330 may perform a data processing function on a data item before the data item is converted to the common data format or after the data item is converted to the common data format).

Claim 12 is substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3 Dubois teaches steps (b) to (e) are performed before any element in the data stream is catalogued (see Fig. 3A and [0023], data aggregation system 110 may ingest data items in various data formats and may convert the data items into a common data format. Neither Dubois nor Chhabra teaches cataloging ingesting or ingested data items).
Claim 13 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4 Dubois teaches the step of tagging each element comprises the step of appending one or more of a text string, a number, or a code to the element (see Para [0096], a wellness system may aggregate the data from the various devices and to collect and analyze wellness information. Data aggregated from various devices for collecting wellness information teaches appending data to be aggregated)
Claim 14 is substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5 Dubois teaches the steps of tagging the element comprises the step of making a copy of the element and sending the copy of the element to one or both of an application programming interface or a tagged element database (see Para [0081], the processed data item may be provided to a data utilization system and/or to a user device (block 660). For example, once the data item is stored in common format data storage 350, an indication may be sent via API 355 to data utilization system 150 and/or to user device 160. As another example, common data storage 350 may make available an index of stored data items via API 355 to data utilization system 150 and/or to user device 160).
Claim 15 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6 Dubois teaches the step of tagging the element comprises the step of moving the element from the data stream such that the element is not stored in the data heap at step (f) (see Para [0044], schema repository 340 may store schemas for particular aggregation sockets 310 in which schema repository is not the data heap which is mapped to the common data format storage 350).
Claim 16 is substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7 Dubois and Chhabra combined teach a. after receiving the data stream at the controller, dividing the data stream into first and second data streams each containing a plurality of elements (see Dubois: Para [0042], a particular data processing module 330 may process data items: (1) before or after the data item is converted to the common data format; (2) received by data aggregation system; (3) of only some particular types; (4) associated with a particular aggregation socket; (5) associated with a particular entity ; (6) associated with a particular field of use; (7) associated with a particular time period, and/or ; (8) associated with another category. Here each category for data items teaches different data streams); 
performing data tagging to a particular piece of data with classification tags by the classification tagging application, the first group tagging application), and simultaneously applying a third data heap tagging application to each element in the second data stream (see Dubois: Para [0043] and [0045], aggregation socket 310 and data processing module 330 may interface with a server device that manages application data for the application to generate a schema and to store the schema in schema repository 340. Here the tagging application for application data for the application is interpreted the third group tagging application), wherein the first and third data heap tagging applications search each element in the first data stream for a match to the first target element (see Dubois: Para [0018] and [0042], performing data tagging to tag a particular piece of data with classification categories associated with particular field of use, particular time period and Resource Description Framework (RDF). In which the RDF tagging module may add, remove, and/or modify an RDF tag to be applied to data items and the module may re-configured for re-tagging by add another RDF tag. Adding a tag and adding new tag to a data item teaches multiple tags of a data item, including field of use the first field tag and time period the second); 
c. if a first target element match is found by either the first or third data heap tagging applications, tagging the element having the matched first target element with the first tag (see Dubois: Para [0104], an application module may tag food entries based on food categories; and Chhabra: Para [0039], an authorized user may add, modify, or remove tags from a particular resource);  15Attorney Docket No. ACXM-00212-US 

e. if a second target element match is found by either the second or fourth data heap tagging applications, tagging the element having the matched second target element with the second tag (See Dubois: Para [0104], an application module may tag items based on item categories; and Chhabra: Para [0039], an authorized user may add, modify, or remove tags from a particular resource. Grouping an item into a first tag category of the matched tag categories).  

Claim 17 is substantially similar to claim 7, and therefore likewise rejected.
Regarding claim 8 Dubois teaches the step of running the first and third data heap tagging applications on different physical processors, or on different cores of the same processor, and the step of running the second and fourth data heap tagging applications on different physical processors, or on different cores of the same processor (See Para [0031] and [0042], Processor may include any type of single-core 

Claims 10, 18, 20, 26 and 29 are substantially similar to claim 8, and therefore likewise rejected.
Regarding claim 22 Dubois teaches one data source configured to generate the data stream, wherein the data source is in communication with the one or more controllers (See [0039]-[0041], data aggregation system 110 may include aggregation sockets communicating with data source device to obtain data items, convert the obtained data items into a common data format data item to the common data format and store the converted data item in common data format storage 350 (i.e. the data aggregation system teaches the controller, ‘the common data format storage’ corresponding to ‘the data heap’ and ‘data items’  corresponding to ‘the data elements’, source data items being aggregated reads on data stream and being stored to storage).  
Regarding claim 23 Dubois and Chhabra combined teach the controller is further 22Attorney Docket No. ACXM-00212-US configured to divide the data stream into first and second data streams (see Chhabra: Para [0028], stores media content in the form of data streams 110, 134, and 136 (i.e. first and second data streams..)).  

Regarding claim 24 Dubois and Chhabra combined teach the first data heap tagging application is configured to search only the elements in the first data stream 

Regarding claim 25 Dubois and Chhabra combined teach the second data heap tagging application is configured to search only the elements in the second data stream (see Chhabra: Para [0086], if a user adds the tag key `Project` to a user, one can search for users or roles on a specific project.  Another capability is that one can add metadata, such as an email address, for every principal in an account).  
  
Regarding claim 27 Dubois teaches wherein the first and second data heap tagging applications are configured to execute simultaneously (see Para [0042], via an application programming interface (API), applying tagging on data items of an originating entity for a particular schema, and a particular data processing module may process data items: associated with a particular time period).

Regarding claim 28 Dubois and Chhabra combined teach wherein the first and second target elements are the same (see Chhabra: Para [0020], the tags of resources may be the same or similar to the tags of the principals). 
 
Regarding claim 30 Dubois teaches the first and second data heap 23Attorney Docket No. ACXM-00212-US tagging applications are configured to execute simultaneously (see Para [0042], via an application programming interface (API), applying tagging on data items of an originating entity for a particular schema, and a particular data processing module may process data items: associated with a particular time period).
  
Regarding claim 31 Dubois teaches wherein the first data heap tagging application is configured to search a first subset of the elements in the data stream, and the second data heap tagging application is configured to search a second subset of the elements in the data stream  (see Para [0042], a particular data processing module 330 may process data items: (1) before or after the data item is converted to the common data format; (2) received by data aggregation system; (3) of only some particular types; (4) associated with a particular aggregation socket; (5) associated with a particular entity ; (6) associated with a particular field of use; (7) associated with a particular time period, and/or ; (8) associated with another category (i.e. each category for data items teaches different data streams tagging).





                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
William R. Matz discloses US 20120/124090 A1 method and system for targeted content distribution using tagged data streams.
Forster; Karl D. discloses US 7882077 B2 Method and system for offline indexing of content and classifying stored data.

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE M VITAL/           Supervisory Patent Examiner, Art Unit 2162